DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 1/19/2021, are acknowledged.  Claims 1-22 are pending.

Response to Arguments
	Applicant argues that the claims as amended are not obvious over Bui et al. because Bui et al. teaches glycerol as optional and at 5%.  See Reply at page 7.   The argument is not persuasive.  First, claim 1 is not restricted to glycerol.  Second, as stated in the previous office action, Bui et al. teaches that “[g]lycerol, in particular, is a preferred hydrophilic conditioning agent.”  Para. [0087].  Third, 5% glycerol would read on “from about 6% to about 40% by weight.”   Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Applicant also argues that Bui et al. does not teach “a film former from about 0.1% to about 3.2% by weight.”  See Reply at page 8.   However,  as stated above, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Here, Bui et al.’s disclosure of acrylates/dimethicone copolymer in an amount of 4.70 % w/w” would read on the claimed amount of film former.
See Reply at page 8.  For reasonss previously stated, the argument again fails.   If this is not Applicant’s argument, then the logic leading to the conclusion of the penultimate paragraph in the Reply on page 8 should be better stated because as is it cannot be followed.
	As for Applicant’s remaining arguments, they are unpersuasive being that they are predicated on the unpersuasive argument above. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2009/0246159).
	Regarding claim 1, Bui et al. teaches a cosmetic system comprising a water in silicon composition.  See para. [0184].   The aqueous phase comprises water at 40.28 % w/w, which read on “from about 40% to about 80% of water.”  Bui et al. teaches that “[g]lycerol, in particular, is a preferred hydrophilic conditioning agent” (current claim 2).  Para. [0087].   This reads on “a hydrating agent.”  Bui et al. teaches glycerol in an amount of 5% w/w (current claim 3).  See para. [0184].  This reads on “from about 1% to about 40% by weight”  Bui et al. further teaches that the cosmetic system may also comprise an emulsifier from 0.05% to 10%.  See para. [0163].  “Sutiable emulsifiers may also include silicone emulsifiers.” Para. [0166].  This reads on at least one silicone polymer.  The disclosed water in silicone composition comprises 19 % w/w cyclopentasiloxane (current claims 5 and 6).  See para. [0184].   Bui et al. also discloses acrylates/dimethicone copolymer in an amount of 4.70 % w/w (current claims 7-11).  See para. [0184].   
	Regarding claim 12, Bui et al. discloses KSG-210 which reads on “dimethicone/PEG-10/15 crosspolymer.”  Para. [0103].
Regarding claims 14-16, Bui et al. discloses polyglyecerl-3 disiloxane dimethicone at 2 % w/w (current claim 18). See para. [0184].  
	Regarding claim 19, the silicone containing compounds disclosed above fall within the claimed range. 
	Regarding claim 20, Bui et al. teaches additional optional ingredients including vitamins.  See para. [0161].
 	Regarding claim 21, Bui et al. teaches cinnamates and salicylates.  Para. [0106].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2009/0246159) as applied to claims 1-16 and 18-22 above, and further in view of Chiou  (US 2013/0345317).
	Teachings of Bui et al. are discussed above.
	Bui et al. does not disclose “lauryl PEG-9 polydimehtylsiloxyethyldimethicone.”
Chiou relates to water-releasing cosmetic compositions in the form of an emulsion, the cosmetic composition includes an aqueous phase and an oil phase.  The oil phase includes a silicone polymer, an emulsifying crosslinked siloxane elastomer, a hydrophobic silica and a co-emulsifier.  See Abstract.  Suitable examples of co-emulsifiers include lauryl PEG-9 polydimethylsiloxyehtyl dimethicone. See para. [0057].  The compositions are directed to cosmetic treatment for keratinous tissues.  Para. [0009].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Bui et al. and Chiou and arrive at the instant claims.   In particular, one of ordinary skill in the art would find motivation and have a reasonable expectation of success in combination because both references teach water-in-oil emulsions that comprise silicon compound that are useful for treating keratinous tissue. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim10-14 and 24-31 of U.S. Patent No. 9,011,827. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to cosmetic system comprising water-in-silicone compositions comprising similar, if not the same, materials. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618